Title: To Alexander Hamilton from William Ellery, [18–25] March 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] March [18–25] 1794. “On the 17th. instant the Sloop Hannah of New york an enrolled and licensed vessel James Underhill master arrived in this Port from Long island in ballast only; but without a Manifest or Permit, and by his neglect has incurred the forfeiture of fifty dolls. As he lived out of the State, I issued a Writ against him, and he has petitioned the Judge of the District Court, &c. agreeably to the mitigating Act. I have seen his Petition and have no reason to suspect the truth of what he has therein alledged. On the same day the Schooner Arethusa of Freetown Edmund Valentine arrived here from the District of Dighton, and on the next day the Sloop Wealthy of Freetown Guilford Grinnel master arrived here from the said District, both duly enrolled and licensed, and both laden with the Produce of the United States, but both without manifests subscribed by the master. Each of the masters deeming it more eligible to pay the fine of 20 dolls imposed by the 18th. Sec: of the Act for enrolling and Licensing Vessels &c. than to apply to you in the mode prescribed by Law for remission have paid the same but not without much complaint and murmur.…”
